Citation Nr: 1813210	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  13-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	South Dakota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.  His service from December 1980 to April 1984 was deemed as not honorable for VA purposes and is a bar to benefits under the provisions of 38 C.F.R. §3.12(c)(2).  See February 2017 RO administrative decision.  The issue of veteran status for that period is not the issue on appeal in this instance.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which awarded service connection for left hearing loss (noncompensable), effective December 9, 2011.

This case was before the Board October 2015 when it was remanded for further development.  In September 2017, the Board denied the claims for service connection for right knee disability, left knee disabiltiy, and right ear hearing loss, and remanded the increased rating claim for left ear hearing loss disability for further evidentiary development.


FINDING OF FACT

On VA audiological testing, the Veteran's hearing acuity was not worse than Level VII in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear hearing loss have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating Analysis for Hearing Loss

The Veteran asserts that his service-connected left ear hearing loss should be compensable rated, as it has gotten significantly worse since 2011.  See November 2014 Notice of Disagreement.  For the reasons set forth below however, the Board finds against such an increase.

A. Applicable Law

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed below, the disability has not significantly changed and a uniform evaluation is warranted for the appeal period in question.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3.


B. Rating Schedule

The Veteran is in receipt of a noncompensable initial rating for left ear hearing loss for the entire appeal period.  The Board notes that the Veteran is not service-connected for his right ear; he has congenital deafness of the right ear.

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86, DC 6100, Tables VI, VIa, and VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist, including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the pure tone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id. 

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 34 (1992).

There are certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be determined from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

The RO granted a noncompensable initial rating based upon the findings from the November 2012 VA examination, which tested the necessary factors for rating purposes.  On the VA audiological evaluation in November 2012, pure tone thresholds, in decibels, were as follows for the left ear:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
25
80
80
90
68.75

Speech audiometry revealed speech recognition ability of 72 percent in the left ear.  The Veteran reported having significant hearing loss in the left ear since attending school for deaf children.  He has used a hearing aid in his left ear as a child.   

Using Table VI, Roman numeral VI is derived for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  However, as exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86(b), this Roman numeral is increased to VII after consulting both Table VI and Table VIa.  Since the right ear is not service connected, Roman numeral I is used in Table VII.  38 C.F.R. § 4.85(f).  A 0 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the "better ear" with column VII, the "poorer ear."

A review of VA treatment records reveals that the Veteran was told that a hearing aid was medically necessary in December 2011.  He had been without one for some time, and in March 2012, he received his new hearing aid for his left ear.  It is noted in treatment records that he has obvious hearing problems when conversing with the examiners.  

The record contains a VA audiogram dated October 2013, showing the following values, in pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
30
70
70
85
63.75

Speech audiometry revealed speech recognition ability of 80 percent in the left ear.  The Board notes that there are several other values for left ear speech recognition, the lowest being 68.  Thus, to afford the Veteran the benefit of the doubt, the Board will use the lowest value, 68, in its calculations for rating herein.  

Using Table VI, Roman numeral V is derived for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  However, as exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86(b), this Roman numeral is increased to VI after consulting both Table VI and Table VIa.  Since the right ear is not service connected, Roman Numeral I is used in Table VII.  38 C.F.R. § 4.85(f).  A 0 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the "better ear" with column VI, the "poorer ear."

There is a VA audiogram from October 2014 (received November 2014); however, it was interpreted by the audiologist as to be inadequate for rating purposes, thus the results contained in the report are invalid and will not be considered.  This is likely because it is unclear whether the speech discrimination testing used the Maryland CNC test, as is required by federal regulations.  38 C.F.R. § 4.85(a).

In any event, the examination report indicates that the Veteran's voice quality sounds like someone who has had significant hearing loss since early childhood.  Results in the left ear were noted to be worse than his audiogram from 1 year ago.  He was fitted for new hearing aids.  

Finally, the recent October 2017 VA audiology examination shows relevant pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
LEFT
50
75
85
100
77.50

Speech audiometry revealed speech recognition ability of 78 percent in the left ear.

Using Table VI, Roman Numeral V is derived for the left ear when intersecting the percent of speech discrimination row with the puretone threshold average column.  However, as exceptional pattern of hearing impairment is shown under 38 C.F.R. § 4.86(a), the result is Roman numeral is VII, which will be the value used as it is the greater designation.  Since the right ear is not service connected, Roman numeral I is used in Table VII.  38 C.F.R. § 4.85(f).  A 0 percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I, the "better ear" with column VII, the "poorer ear."

The Board considered the statements from the Veteran regarding his hearing loss symptoms for his left ear.  However, the Board notes that in the context of a hearing loss disability, the rating involves the mechanical application of the rating schedule to findings of controlled audiometry, which here results in a 0 percent rating.  See Lendenmann, 3 Vet. App. at 349. 

As for the Veteran's descriptions regarding his hearing loss symptoms, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), it was the Court's holding that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Veteran's own words were noted: "[h]earing people wrong can affect the outcome of the situation - if I hear one thing and they said something else.  It also affects my relationship with my son.  He gets irritated with me because I don't hear him or other people."  

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing and that it can be frustrating in social situations, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

C. Extraschedular Consideration

Lastly, the Board also considered whether an extraschedular rating is warranted for the service-connected left ear hearing loss during the relevant period on appeal.  

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first prong of Thun, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  The schedular rating criteria for rating hearing loss provide for disability ratings based on audiometric evaluations, to include speech discrimination and pure tone testing.  Here, all of the Veteran's left ear hearing loss symptoms and his described hearing impairment are contemplated by the schedular rating criteria.  The Veteran's hearing loss disability has manifested in difficulty hearing conversations and impacts the outcome of a situation, as he described to his October 2017 VA examiner; this causes difficulties functioning in social environments.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss in various contexts, as measured by both audiometric testing and speech recognition testing.  The ability of the Veteran to hear sounds and voices is measured and rated by an audiometric test, as this test measures different frequencies and captures high frequency hearing loss from sources including voices, music, sirens, and certain high-pitched sounds.  The ability of the Veteran to understand people and having to ask others to repeat themselves on a regular basis is rated by a speech recognition test, as this test measures conversation comprehension, words, and missed conversations.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, and as measured by both audiometric testing and speech recognition testing.  See Doucette, 28 Vet. App. 366 (holding "that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech").  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25,202 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIa were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).

The inherent purpose of the schedular rating criteria is to determine, as far as practicable, the severity of functional impact resulting from a service-connected disability, including any resultant occupational and social impairment, and therefore contemplates the Veteran's difficulties functioning in a social environment due to hearing loss.  Accordingly, the Board finds that the Veteran's reported hearing-related difficulties are factors contemplated in the regulations and schedular rating criteria.  See also Doucette, 28 Vet. App. 366 (holding that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are precisely the effects that VA's audiometric tests are designed to measure . . . an inability to hear or understand speech or to hear other sounds in various contexts . . . are contemplated by the schedular rating criteria"). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  However, the Secretary recently published a final rule amending § 3.321(b)(1) to prohibit extraschedular consideration based on the combined effects of more than one service-connected disability.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830 (Dec. 8, 2017) (effective January 8, 2018).

For these reasons, the Board finds that the weight of the competent and adequate evidence is against the appeal for a compensable rating for left ear hearing loss.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

ORDER

An initial compensable rating for left ear hearing loss disability is denied.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


